DETAILED ACTION 
This non-final office action is responsive to the application filed 11 June 2020.
Claim 1 is cancelled. Claims 2-21 are added. No claims have been amended or withdrawn. Therefore, claims 2-21 are presently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 June 2020, 23 July 2020, and 21 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 8-11, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 10,534,997. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application 16/898,971
U.S. Patent No. 10,534,997
(Claim 2)

A method comprising:

receiving a request from a client to process a computational graph; 

obtaining data representing the computational graph, the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective operation of a network layer of a neural network comprising a plurality of network layers, and wherein each directed edge connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node; and 

processing the computational graph using a plurality of available devices, comprising: 




analyzing the computational graph to identify groups of nodes, wherein nodes from each group of nodes represent operations that are executed as part of processing a respective network layer of the neural network, 

generating a plurality of subgraphs from the computational graph, wherein each subgraph includes nodes from one or more of the groups of nodes, 



assigning, for each subgraph, the operations represented by the nodes in the subgraph to a respective available device in the plurality of available devices for processing, and 


causing each device to perform the operations assigned to the device.

(Claim 1)

A method comprising:

receiving a request from a client to process a computational graph;

obtaining data representing the computational graph, the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective inference or training operation for a neural network, and wherein each directed edge connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node;


identifying a plurality of available devices for processing the computational graph; and processing the computational graph using the plurality of available devices, comprising:


analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes,
partitioning the computational graph into a plurality of subgraphs, each subgraph comprising one or more nodes in the computational graph, comprising generating, for each identified group of nodes, a respective subgraph including the identified group of nodes,


assigning, for each subgraph, the operations represented by the one or more nodes in the subgraph to a respective available device in the plurality of available devices for processing, and,

processing the computational graph by causing each device to perform the operations assigned to the device.

(Claim 8) 

The method of claim 2, wherein the request specifies one or more particular outputs from one or more respective nodes, and wherein the method further comprises:

receiving, from a device to which the one or more respective nodes are assigned, the one or more particular outputs; and

providing the one or more particular outputs to the client.


(Claim 2)

The method of claim 1, wherein the request specifies one or more particular outputs from one or more respective nodes, further comprising:

receiving, from a device to which the one or more respective nodes are assigned, the one or more particular outputs; and

providing the one or more particular outputs to the client.


(Claim 9)

The method of claim 2, wherein each device in the plurality of available devices is a hardware resource that performs operations independent of other devices in the plurality of available devices.

(Claim 4)

The method of claim 1, wherein each device in the plurality of available devices is a hardware resource that performs operations independent of other devices in the plurality of available devices.

(Claim 10)

The method of claim 2, wherein assigning, for each subgraph, the operations represented by the nodes in the subgraph to a respective available device comprises assigning the operations to an available device having a computational capability necessary to perform the operations represented by the nodes in the subgraph.

(Claim 5)

The method of claim 1, wherein assigning, for each subgraph, the operations represented by the one or more nodes in the subgraph to a respective device comprises assigning the operations to a device having a computational capability necessary to perform the operations represented by the nodes in the subgraph.
Claims 11 and 17-19 in the instant application are directed to a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform the method recited in claims 2 and 8-10 of the instant application. Therefore, the double patenting rejection of claims 2 and 8-10 in the instant application are applied to claims 11 and 17-19 in the instant application.

Claim 20 in the instant application is directed to one or more non-transitory computer-readable storage media encoded with instructions that, when executed by the one or more computers, cause the one or more computers to perform the method recited in claim 2 of the instant application. Therefore, the double patenting rejection of claim 2 in the instant application is applied to claim 20 in the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 8-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarselli et al. (“The Graph Neural Network Model,” 2009, IEEE Transactions on Neural Networks, Vol. 20, No. 1, pp. 61-80) (“Scarselli”) in view of Dean et al. (“Large Scale Distributed Deep Networks,” 2012, NIPS ’12: Proceedings of the 25th International Conference on Neural Information Processing Systems, Vol. 1, 9 pages) (“Dean”).
Regarding claim 2, Scarselli teaches a method comprising: 
receiving a request from a client to process a computational graph (Scarselli, p. 73, Section IV, “The algorithm was implemented in Matlab® 7 [the implementation suggests a received request from a client] and the software can be freely downloaded, together with the source and some examples. The experiments [processing a computational graph] were carried out on a Power Mac G5 with a 2 GHz PowerPC processor.”); 
obtaining data representing the computational graph, the computational graph comprising a plurality of nodes and directed edges (Scarselli, p. 74, Section IV-A, “In our experiments, the data set                         
                            L
                        
                     consisted of 600 connected random graphs (constructed using                         
                            δ
                            =
                            0.2
                        
                    ), equally divided into a training set, a validation set, and a test set.” Scarselli, p. 63, Section II, “A graph                         
                            G
                        
                     is a pair                         
                            (
                            N
                            ,
                            E
                            )
                        
                    , where                         
                            N
                        
                     is the set of nodes and                         
                            E
                        
                     is the set of edges. … No assumption is made on the arcs; directed and undirected edges are both permitted.”),
wherein each node represents a respective operation of a network layer of a neural network comprising a plurality of network layers (Scarselli, p. 66, Section II-B, “each node of the graph is replaced by a unit computing the function                         
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                     (see Fig. 3). Each unit stores the current state                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            t
                            )
                        
                     of the corresponding node                         
                            n
                        
                    , and, when activated, it calculates the state                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            t
                            +
                            1
                            )
                        
                     using the node label and the information stored in the neighborhood. The simultaneous and repeated activation of the units produce the behavior described in (5). The output of node                         
                            n
                        
                     is produced by another unit, which implements                         
                            
                                
                                    g
                                
                                
                                    w
                                
                            
                        
                    . When                         
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                     and                         
                            
                                
                                    g
                                
                                
                                    w
                                
                            
                        
                     are implemented by feedforward neural networks, the encoding network turns out to be a recurrent neural network where the connections between the neurons can be divided into internal and external connections.” Scarselli, p. 64, Figure 3 and p. 66, Section II-C, “The unfolding produces the layered network shown in Fig. 3. Each layer corresponds to a time instant and contains a copy of all the units                         
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                     of the encoding network. The units of two consecutive layers are connected following graph connectivity. The last layer corresponding to time                         
                            T
                        
                     includes also the units                         
                            
                                
                                    g
                                
                                
                                    w
                                
                            
                        
                     and computes the output of the network.”), and 
wherein each directed edge connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node (Scarselli, p. 64, Section II-A and Figure 2, “The state                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     contains a representation of the concept denoted by                         
                            n
                        
                     and can be used to produce an output                          
                            
                                
                                    o
                                
                                
                                    n
                                
                            
                        
                    , i.e., a decision about the concept. …                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     and                         
                            
                                
                                    o
                                
                                
                                    n
                                
                            
                        
                     are defined as follows:                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                    
                                        
                                            l
                                        
                                        
                                            c
                                            o
                                            [
                                            n
                                            ]
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            e
                                            
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            l
                                        
                                        
                                            n
                                            e
                                            
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    o
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    g
                                
                                
                                    w
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    ,
                                    
                                        
                                            l
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     (1) where                         
                            
                                
                                    l
                                
                                
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    l
                                
                                
                                    c
                                    o
                                    [
                                    n
                                    ]
                                
                            
                        
                    ,                         
                            
                                
                                    x
                                
                                
                                    n
                                    e
                                    [
                                    n
                                    ]
                                
                            
                        
                    , and                         
                            
                                
                                    l
                                
                                
                                    n
                                    e
                                    [
                                    n
                                    ]
                                
                            
                        
                     are the label of                         
                            n
                        
                    , the labels of its edges, the states, and the labels of the nodes in the neighborhood of                         
                            n
                        
                    , respectively. … all the results proposed in this paper hold also for directed graphs.”); and
…
analyzing the computational graph to identify groups of nodes (Scarselli, p. 74, Section IV-A, “In our experiments, the data set                         
                            L
                        
                     consisted of 600 connected random graphs (constructed using                         
                            δ
                            =
                            0.2
                        
                    ), equally divided into a training set, a validation set, and a test set. A smaller subgraph                         
                            S
                        
                    , which was randomly generated in each trial, was inserted into every graph of the dataset. Thus, each graph                         
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                     contained at least a copy of                         
                            S
                        
                    , even if more copies might have been included by the random construction procedure. All the nodes had integer labels in the range                         
                            [
                            0,10
                            ]
                        
                     and, in order to define the correct targets                         
                            
                                
                                    t
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            τ
                            (
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    n
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                            )
                        
                    , a brute force algorithm located all the copies of                         
                            S
                        
                     in                         
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    .”), 
wherein nodes from each group of nodes represent operations that are executed as part of processing a respective network layer of the neural network (Scarselli, p. 66, Section II-B, “each node of the graph is replaced by a unit computing the function                         
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                     (see Fig. 3). Each unit stores the current state                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            t
                            )
                        
                     of the corresponding node                         
                            n
                        
                    , and, when activated, it calculates the state                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                            (
                            t
                            +
                            1
                            )
                        
                     using the node label and the information stored in the neighborhood. The simultaneous and repeated activation of the units produce the behavior described in (5). The output of node                         
                            n
                        
                     is produced by another unit, which implements                         
                            
                                
                                    g
                                
                                
                                    w
                                
                            
                        
                    . When                         
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                     and                         
                            
                                
                                    g
                                
                                
                                    w
                                
                            
                        
                     are implemented by feedforward neural networks, the encoding network turns out to be a recurrent neural network where the connections between the neurons can be divided into internal and external connections.” Scarselli, p. 64, Figure 3 and p. 66, Section II-C, “The unfolding produces the layered network shown in Fig. 3. Each layer corresponds to a time instant and contains a copy of all the units                         
                            
                                
                                    f
                                
                                
                                    w
                                
                            
                        
                     of the encoding network. The units of two consecutive layers are connected following graph connectivity. The last layer corresponding to time                         
                            T
                        
                     includes also the units                         
                            
                                
                                    g
                                
                                
                                    w
                                
                            
                        
                     and computes the output of the network.”), [and]
generating a plurality of subgraphs from the computational graph, wherein each subgraph includes nodes from one or more of the groups of nodes (Scarselli, p. 74, Section IV-A, “Finally, a small Gaussian noise, with zero mean and a standard deviation of 0.25, was added to all the labels. As a consequence, all the copies                         
                            S
                        
                     of in our data set were different due to the introduced noise.”)
…. 
Scarselli does not teach the method comprising:
…
processing the computational graph using a plurality of available devices, comprising: 
…
assigning, for each subgraph, the operations represented by the nodes in the subgraph to a respective available device in the plurality of available devices for processing, and
causing each device to perform the operations assigned to the device.
However, Dean teaches the method comprising:
processing the computational graph using a plurality of available devices (Dean, p. 3, Section 3, “To facilitate the training of very large deep networks, we have developed a software framework, DistBelief, that supports distributed computation in neural networks and layered graphical models. … The framework automatically parallelizes computation in each machine [respective available devices] using all available cores, and manages communication, synchronization and data transfer between machines during both training and inference.”), comprising: 
assigning, for each subgraph, the operations represented by the nodes in the subgraph to a respective available device in the plurality of available devices for processing (Dean, p. 3, Figure 1, “Within each partition [for each subgraph], computation for individual nodes [operations represented by the nodes in the subgraph] will [be] parallelized across all available CPU cores.” Dean, p. 3, Section 3, “The framework automatically parallelizes computation in each machine using all available cores, and manages communication, synchronization and data transfer between machines during both training and inference.”), and 
causing each device to perform the operations assigned to the device (Dean, p. 3, Section 3, “The framework automatically parallelizes computation in each machine using all available cores, and manages communication, synchronization and data transfer between machines during both training and inference.”).  
Both Scarselli and Dean are directed to training neural networks and layered graphical models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the software and hardware framework in Scarselli to include a distributed learning framework using a plurality of devices, as disclosed in Dean. Doing so “dramatically accelerate[s] the training of a more modestly- sized deep network … [and] the underlying algorithms are applicable to any gradient-based machine learning algorithm” (Dean, p. 1, Abstract).

Regarding claim 3, Scarselli in view of Dean teaches the method of claim 2.
Scarselli further teaches the method, wherein analyzing the computational graph comprises identifying nodes in the groups of nodes that represent operations which process data comprising a respective layer input to the respective network layer (Scarselli, p. 74, Section IV-A, “In our experiments, the data set                                 
                                    L
                                
                             consisted of 600 connected random graphs (constructed using                                 
                                    δ
                                    =
                                    0.2
                                
                            ), equally divided into a training set, a validation set, and a test set. A smaller subgraph                                 
                                    S
                                
                            , which was randomly generated in each trial, was inserted into every graph of the dataset. Thus, each graph                                 
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                
                             contained at least a copy of                                 
                                    S
                                
                            , even if more copies might have been included by the random construction procedure. All the nodes had integer labels in the range                                 
                                    [
                                    0,10
                                    ]
                                
                             and, in order to define the correct targets                                 
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    =
                                    τ
                                    (
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    )
                                
                            , a brute force algorithm located all the copies of                                 
                                    S
                                
                             in                                 
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                
                            .” Scarselli, p. 66, Section II-B, “each node of the graph is replaced by a unit computing the function                                 
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                             (see Fig. 3). Each unit stores the current state                                 
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    t
                                    )
                                
                             of the corresponding node                                 
                                    n
                                
                            , and, when activated, it calculates the state                                 
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                             using the node label and the information stored in the neighborhood. The simultaneous and repeated activation of the units produce the behavior described in (5). The output of node                                 
                                    n
                                
                             is produced by another unit, which implements                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                            . When                                 
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                             are implemented by feedforward neural networks, the encoding network turns out to be a recurrent neural network where the connections between the neurons can be divided into internal and external connections.” Scarselli, p. 64, Figure 3 and p. 66, Section II-C, “The unfolding produces the layered network shown in Fig. 3. Each layer corresponds to a time instant and contains a copy of all the units                                 
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                             of the encoding network. The units of two consecutive layers are connected following graph connectivity. The last layer corresponding to time                                 
                                    T
                                
                             includes also the units                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                             and computes the output of the network.”).

Regarding claim 4, Scarselli in view of Dean teaches the method of claim 2.
Scarselli further teaches the method, 
wherein the request specifies a subset of the plurality of nodes and directed edges of the computational graph (Scarselli, p. 74, Section IV-A, “In our experiments, the data set                         
                            L
                        
                     consisted of 600 connected random graphs (constructed using                         
                            δ
                            =
                            0.2
                        
                    ), equally divided into a training set, a validation set, and a test set. A smaller subgraph                         
                            S
                        
                    , which was randomly generated in each trial, was inserted into every graph of the dataset. Thus, each graph                         
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                     contained at least a copy of                         
                            S
                        
                    , even if more copies might have been included by the random construction procedure. All the nodes had integer labels in the range                         
                            [
                            0,10
                            ]
                        
                     and, in order to define the correct targets                         
                            
                                
                                    t
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                            τ
                            (
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    n
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                            )
                        
                    , a brute force algorithm located all the copies of                         
                            S
                        
                     [a subset of the plurality of nodes and directed edges] in                         
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    .” Scarselli, p. 63, Section II, “A graph                         
                            G
                        
                     is a pair                         
                            (
                            N
                            ,
                            E
                            )
                        
                    , where                         
                            N
                        
                     is the set of nodes and                         
                            E
                        
                     is the set of edges. … No assumption is made on the arcs; directed and undirected edges are both permitted.”), and
wherein generating the plurality of subgraphs from the computational graph comprises generating the plurality of subgraphs only from the specified subset of nodes and directed edges (Scarselli, p. 74, Section IV-A, “Finally, a small Gaussian noise, with zero mean and a standard deviation of 0.25, was added to all the labels. As a consequence, all the copies                         
                            S
                        
                     of in our data set were different due to the introduced noise.”).

Regarding claim 5, Scarselli in view of Dean teaches the method of claim 4.
Scarselli further teaches the method, wherein the request specifies the subset of the plurality of nodes and directed edges of the computational graph using one or more client-provided labels on the plurality of nodes and directed edges (Scarselli, p. 74, Section IV-A, “In our experiments, the data set                                 
                                    L
                                
                             consisted of 600 connected random graphs (constructed using                                 
                                    δ
                                    =
                                    0.2
                                
                            ), equally divided into a training set, a validation set, and a test set. A smaller subgraph                                 
                                    S
                                
                            , which was randomly generated in each trial, was inserted into every graph of the dataset. Thus, each graph                                 
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                
                             contained at least a copy of                                 
                                    S
                                
                            , even if more copies might have been included by the random construction procedure. All the nodes had integer labels in the range                                 
                                    [
                                    0,10
                                    ]
                                
                             and, in order to define the correct targets                                 
                                    
                                        
                                            t
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    =
                                    τ
                                    (
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    )
                                
                             [one or more client-provided labels], a brute force algorithm located all the copies of                                 
                                    S
                                
                             in                                 
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                
                            .”).

Regarding claim 8, Scarselli in view of Dean teaches the method of claim 2.
Scarselli further teaches the method, wherein the request specifies one or more particular outputs from one or more respective nodes (Scarselli, p. 66, Section II-B, “The output of node                                 
                                    n
                                
                             is produced by another unit, which implements                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                            . When                                 
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                             are implemented by feedforward neural networks, the encoding network turns out to be a recurrent neural network where the connections between the neurons can be divided into internal and external connections.” Scarselli, p. 64, Figure 3 and p. 66, Section II-C, “The unfolding produces the layered network shown in Fig. 3. Each layer corresponds to a time instant and contains a copy of all the units                                 
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                             of the encoding network. The units of two consecutive layers are connected following graph connectivity. The last layer corresponding to time                                 
                                    T
                                
                             includes also the units                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                             and computes the output of the network.”), and 
wherein the method further comprises: 
receiving, from a device to which the one or more respective nodes are assigned, the one or more particular outputs (Scarselli, p. 73, Section IV, “The algorithm was implemented in Matlab® 7 and the software can be freely downloaded, together with the source and some examples. The experiments were carried out [includes the one or more particular outputs] on a Power Mac G5 with a 2 GHz PowerPC processor [a device to which the one or more respective nodes are assigned].”); and 
providing the one or more particular outputs to the client (Scarselli, p. 73, Section IV, “The algorithm was implemented in Matlab® 7 [involves providing the one or more particular outputs to the client] and the software can be freely downloaded, together with the source and some examples. The experiments were carried out on a Power Mac G5 with a 2 GHz PowerPC processor.”).

Regarding claim 9, Scarselli in view of Dean teaches the method of claim 2.
Dean further teaches the method, wherein each device in the plurality of available devices is a hardware resource that performs operations independent of other devices in the plurality of available devices (Dean, p. 3, Figure 1, “A five layer deep neural network with local connectivity is shown here, partitioned across four machines (blue rectangles). … Within each partition, computation for individual nodes will the parallelized across all available CPU cores.”).

Regarding claim 10, Scarselli in view of Dean teaches the method of claim 2.
Dean further teaches the method, wherein assigning, for each subgraph, the operations represented by the nodes in the subgraph to a respective available device comprises assigning the operations to an available device having a computational capability necessary to perform the operations represented by the nodes in the subgraph (Dean, p. 3, Figure 1, “Within each partition, computation for individual nodes will [be] parallelized across all available CPU cores.” Dean, p. 3, Section 3, “The framework automatically parallelizes computation in each machine using all available cores, and manages communication, synchronization and data transfer between machines during both training and inference.” Dean, p. 6, Section 5, “We evaluated our optimization algorithms by applying them to training models for two different deep learning problems: object recognition in still images and acoustic processing for speech recognition.” Results from implementing the distributed framework suggests that the respective available devices each have a computational capability necessary to perform the operations represented by the nodes in the subgraph.).

Regarding claims 11-14 and 17-19, claims 11-14 and 17-19 are directed to a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform the method recited in claims 2-5 and 8-10, respectively. Therefore, the rejections made to claims 2-5 and 8-10 are applied to claims 11-14 and 17-19.

Regarding claim 20-21, claims 20-21 are directed to one or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform the method recited in claims 2-3, respectively. Therefore, the rejections made to claims 2-3 are applied to claims 20-21.

Claims 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarselli in view of Dean, further in view of Sun et al. (“Efficient Subgraph Matching on Billion Node Graphs,” August 2012, Proceedings of the VLDB Endowment, Vol. 5, No. 9, pp. 788-799) (“Sun”).
Regarding claim 6, Scarselli in view of Dean teaches the method of claim 2.
Scarselli further teaches the method, wherein the computational graph is a first computational graph (Scarselli, p. 74, Section IV-A, “In our experiments, the data set                                 
                                    L
                                
                             consisted of 600 connected random graphs [including a first computational graph] (constructed using                                 
                                    δ
                                    =
                                    0.2
                                
                            ), equally divided into a training set, a validation set, and a test set.”)
….
Scarselli and Dean do not teach the method, wherein the method further comprises: 
…
receiving a designation from the client that a portion of the first computational graph is a re-usable function; 
receiving a request to process a second computational graph and obtaining data representing the second computational graph, the data representing a plurality of nodes and directed edges of the second computational graph and one or more references to the re-usable function in the second computational graph; and 
processing the second computational graph using the plurality of available devices, wherein the processing comprises augmenting the second computational graph by replacing references to the re-usable function in the second computational graph with the portion of the first computational graph.
However, Sun teaches the method, wherein the method further comprises: 
receiving a designation from the client that a portion of the first computational graph is a re-usable function (Sun, p. 795, Section 5.3, “Specifically, for a data graph                         
                            G
                        
                     and a query                         
                            q
                        
                    , we first introduce                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     [first computational graph], which is the part of                         
                            G
                        
                     that is relevant to                         
                            q
                        
                     [a portion of the first computational graph is a re-usable function]. The graph                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     is created by removing edges in                         
                            G
                        
                     that do not match any edge in                         
                            q
                        
                    . Clearly, the results of                         
                            q
                        
                     on                         
                            G
                        
                     and                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     are the same. We then create a cluster graph                         
                            C
                        
                    . Each vertex in                         
                            C
                        
                     uniquely represents a machine in the cluster. An edge                         
                            i
                            ⇝
                            j
                        
                     exists in                         
                            C
                        
                     iff there exists an edge                         
                            u
                            ⇝
                            v
                        
                     in                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     such that                         
                            u
                        
                     and                         
                            v
                        
                     reside in machine                         
                            i
                        
                     and                         
                            j
                        
                     respectively. … There is no need to materialize                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                    . In the preprocessing phase, for each pairs of machines, we record all possible pairs of node labels. That is, we associate a pair of labels                         
                            (
                            A
                            ,
                            B
                            )
                        
                     to a pair of machines                         
                            (
                            i
                            ,
                            j
                            )
                        
                     if there exists an edge                         
                            u
                            ⇝
                            v
                        
                     such that                         
                            u
                        
                     and                         
                            v
                        
                     reside in machine                         
                            i
                        
                     and                         
                            j
                        
                     respectively, and                         
                            u
                        
                     and                         
                            v
                        
                     are labeled                         
                            A
                        
                     and                         
                            B
                        
                     respectively. For a given query                         
                            q
                        
                    , the cluster graph [a second computational graph] is constructed by looking up the stored label pairs for each edge in                         
                            q
                        
                     [a re-usable function] instead of accessing the data graph.” Sun, p. 796, Section 6.1, “All experiments are implemented using C# [designation from client] and compiled using .NET Framework 4. The operating system is Windows Server 2008 R2 Enterprise with service pack 1.”);
receiving a request to process a second computational graph and obtaining data representing the second computational graph, the data representing a plurality of nodes and directed edges of the second computational graph and one or more references to the re-usable function in the second computational graph (Sun, p. 795, Section 5.3 and p. 796, Figure 7, “We then create a cluster graph                         
                            C
                        
                     [a second computational graph]. Each vertex in                         
                            C
                        
                     uniquely represents a machine in the cluster [to perform computations represented in Figure 7(a)]. An edge                         
                            i
                            ⇝
                            j
                        
                     exists in                         
                            C
                        
                     iff there exists an edge                         
                            u
                            ⇝
                            v
                        
                     in                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     [one or more references to the re-usable function] such that                         
                            u
                        
                     and                         
                            v
                        
                     reside in machine                         
                            i
                        
                     and                         
                            j
                        
                     respectively. … There is no need to materialize                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     [to create a query-specific cluster graph]. In the preprocessing phase, for each pairs of machines, we record all possible pairs of node labels. That is, we associate a pair of labels                         
                            (
                            A
                            ,
                            B
                            )
                        
                     to a pair of machines                         
                            (
                            i
                            ,
                            j
                            )
                        
                     if there exists an edge                         
                            u
                            ⇝
                            v
                        
                     such that                         
                            u
                        
                     and                         
                            v
                        
                     reside in machine                         
                            i
                        
                     and                         
                            j
                        
                     respectively, and                         
                            u
                        
                     and                         
                            v
                        
                     are labeled                         
                            A
                        
                     and                         
                            B
                        
                     respectively [data representing a plurality of nodes and directed edges of the second computational graph]. For a given query                         
                            q
                        
                    , the cluster graph is constructed by looking up the stored label pairs for each edge in                         
                            q
                        
                     instead of accessing the data graph.” Sun, p. 796, Section 6.1, “All experiments are implemented using C# [includes a request to process] and compiled using .NET Framework 4. The operating system is Windows Server 2008 R2 Enterprise with service pack 1.” Sun, p. 797, Section 6.2, “We performed several experiments on … US Patents [dataset:] This directed graph represents the reference relations between US patents.”); and 
processing the second computational graph using the plurality of available devices, wherein the processing comprises augmenting the second computational graph by replacing references to the re-usable function in the second computational graph with the portion of the first computational graph (Sun, p. 795, Section 5.3 and p. 796, Figure 7, “We then create a cluster graph                         
                            C
                        
                    . Each vertex in                         
                            C
                        
                     uniquely represents a machine in the cluster [to perform computations represented in Figure 7(a)]. An edge                         
                            i
                            ⇝
                            j
                        
                     exists in                         
                            C
                        
                     iff there exists an edge                         
                            u
                            ⇝
                            v
                        
                     in                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     such that                         
                            u
                        
                     and                         
                            v
                        
                     reside in machine                         
                            i
                        
                     and                         
                            j
                        
                     respectively [one or more references to the re-usable function]. … There is no need to materialize                         
                            
                                
                                    G
                                
                                
                                    q
                                
                            
                        
                     [to create a query-specific cluster graph]. In the preprocessing phase, for each pairs of machines, we record all possible pairs of node labels. That is, we associate a pair of labels                         
                            (
                            A
                            ,
                            B
                            )
                        
                     to a pair of machines                         
                            (
                            i
                            ,
                            j
                            )
                        
                     if there exists an edge                         
                            u
                            ⇝
                            v
                        
                     such that                         
                            u
                        
                     and                         
                            v
                        
                     reside in machine                         
                            i
                        
                     and                         
                            j
                        
                     respectively, and                         
                            u
                        
                     and                         
                            v
                        
                     are labeled                         
                            A
                        
                     and                         
                            B
                        
                     respectively. For a given query                         
                            q
                        
                    , the cluster graph is constructed by looking up the stored label pairs for each edge in                         
                            q
                        
                     [replacing references to the re-usable function with the portion of the first computational graph] instead of accessing the data graph. … We now introduce how to use the cluster graph for optimization [processing the second computational graph].”).
Both the combination of Scarselli and Dean and the disclosure of Sun are directed to subgraph matching and distributed computing environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include re-usable functions, as disclosed in Sun. Doing so addresses the issue of “support[ing] efficient graph query processing when a web-scale graph cannot fit in the memory of a single machine” (Sun, p. 789, Section 1.2).

Regarding claim 7, Scarselli in view of Dean and Sun teaches the method of claim 6.
Scarselli further teaches the method, wherein the portion of the first computational graph comprises nodes representing operations of a network layer of the plurality of network layers of the neural network (Scarselli, p. 74, Section IV-A, “In our experiments, the data set                                 
                                    L
                                
                             consisted of 600 connected random graphs (constructed using                                 
                                    δ
                                    =
                                    0.2
                                
                            ), equally divided into a training set, a validation set, and a test set. A smaller subgraph                                 
                                    S
                                
                            , which was randomly generated in each trial, was inserted into every graph of the dataset. Thus, each graph                                 
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                
                             contained at least a copy of                                 
                                    S
                                
                             [analogous to Sun’s portion of the first computational graph], even if more copies might have been included by the random construction procedure.” Scarselli, p. 66, Section II-B, “each node of the graph is replaced by a unit computing the function                                 
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                             (see Fig. 3). Each unit stores the current state                                 
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    t
                                    )
                                
                             of the corresponding node                                 
                                    n
                                
                            , and, when activated, it calculates the state                                 
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    t
                                    +
                                    1
                                    )
                                
                             using the node label and the information stored in the neighborhood. The simultaneous and repeated activation of the units produce the behavior described in (5). The output of node                                 
                                    n
                                
                             is produced by another unit, which implements                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                            . When                                 
                                    
                                        
                                            f
                                        
                                        
                                            w
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            g
                                        
                                        
                                            w
                                        
                                    
                                
                             are implemented by feedforward neural networks, the encoding network turns out to be a recurrent neural network where the connections between the neurons can be divided into internal and external connections.”).

Regarding claims 15-16, claims 15-16 are directed to a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform the method recited in claims 6-7, respectively. Therefore, the rejections made to claims 6-7 are applied to claims 15-16.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (“PowerLyra: Differentiated Graph Computation and Partitioning on Skewed Graphs,” April 2015, EuroSys ’15, 15 pages) (“Chen”) teaches “dynamically applying different computation and partitioning strategies for different vertices” to address hardware resource issues in existing graph-parallel systems (Chen, p. 1, Abstract).

Krizhevsky (“One weird trick for parallelizing convolutional neural networks,” April 2014, arXiv:1404.5997v2 [cs.NE], pp. 1-7) (“Krizhevsky”) teaches “a new way to parallelize the training of convolutional neural networks across multiple GPUs” (Krizhevsky, p. 1, Abstract).

Llados et al. (“Symbol Recognition by Error-Tolerant Subgraph Matching between Region Adjacency Graphs,” October 2001, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 23, No. 10, pp. 1137-1143) (“Llados”) discloses “an error-tolerant subgraph isomorphism algorithm formulated in terms of Region Adjacency Graphs (RAG)” (Llados, p. 1137, Abstract).

Shoukry et al. (“Neural Network Approach for Solving the Maximal Common Subgraph Problem,” October 1996, IEEE Transactions on Systems, Man, and Cybernetics, Vol. 26, No. 5, pp. 785-790) (“Shoukry”) discloses a “new formulation of the Maximal Common Subgraph Problem (MCSP), that is implemented using a two-stage Hopfield neural network” (Shoukry, p. 785, Abstract).

Wan et al. (“Diagrammatic Methods for Deriving and Relating Temporal Neural Network Algorithms,” 1997,  Conference: Adaptive Processing of Sequences and Data Structures, International Summer School on Neural Networks, 36 pages) (“Wan”) teaches “flow graph theory to construct and manipulate block diagrams representing neural networks” (Wan, p. 2, Introduction).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124